IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

a

UNITED STATES OF AMERICA,
Vv. Criminal No. PJM 11-148

CLARENCE RICHARDS,

He

Defendant.
MEMORANDUM OPINION

Defendant Clarence M. Richards, pro se, filed a Motion for Reduced Sentence Under 18
U.S.C. § 3582(c)(2) based on Amendment 782 to the United States Sentencing Guidelines. ECF
No. 42. The Court has considered the Motion and the Government’s Opposition, ECF No. 72. For
the reasons that follow, the Motion is DENIED.

Richards’ imprisonment status is due, in part, to the interplay between his state and federal
sentences. On September 29, 2010, Richards engaged in conduct resulting in state charges
including assault, kidnapping, and use of a handgun in a crime of violence. See State v. Richards,
No. CT-10-14199B (Md. Cir. Ct. P.G. Cty.). A warrant was issued for Richards’ arrest on these
charges and, when he was located by the U.S. Marshals on October 8, 2010, he was found to be in
possession of phencyclidine and a handgun, resulting in federal charges.

On February 22, 2012, and before he was sentenced in state court, Richards entered a guilty
plea in federal court to possession with intent to distribute a controlled substance under 21 U.S.C.
§ 841(a)(1) (“drug offense”) and possession of a firearm in furtherance of a drug trafficking crime
under 18 U.S.C. § 924(c) (“firearm offense”). The Court sentenced him to 38 months
imprisonment for the drug offense and 60 months imprisonment for the firearm offense, to run

consecutively for a total of 98 months. ECF No. 35. A week later, on May 25, 2012, the state court
sentenced Richards to 120 months imprisonment, which was to run concurrently with his federal
sentence. However, following his sentencing in state court, Richards remained in state custody. As
a result, his federal sentence did not begin to run, and his state and federal sentences were not
served concurrently as the state court judge had apparently intended. Furthermore, although
Richards received a sentence of 120 months in state court, on November 9, 2016, he was
discharged after serving approximately 73 months. See ECF No. 69, FN 1.

On March 29, 2018, this Court, acting in the interest of justice, amended Richards’ sentence
for the drug offense so that it ran concurrently with Richards’ state sentence.! ECF No. 69. This
reduced the time Richards would have been imprisoned by 38 months, and in effect, meant that
Richards served the entirety of his drug offense sentence while he was in state custody. However,
unlike the drug offense, the firearms offense, by statute, can not be served concurrently. See 18
U.S.C. § 924(c); see also United States v. Usher, 555 Fed.Appx. 227, 229 (4"" Cir. 2014).

Thus, Richards is now imprisoned solely for his firearms offense. Nonetheless, prior to the
Court’s Order on March 29, 2018, Richards filed the instant Motion specifically requesting a “two
level reduction for [his] drug offense[],”” ECF No. 42, a reference to Amendment 782 to the U.S.
Sentencing Guidelines, U.S.S.G § 2D1.1., which reduced the base offense level for certain drug
offenses by two levels. But because Richards has already served the entirety of his drug offense
sentence and is presently only serving the remainder of the 60 month, mandatory minimum

sentence for his firearm conviction, he is not eligible for the requested sentence reduction.

 

'! The Court recommended that the Bureau of Prisons, nunc pro tunc, correct the record to indicate that Richards’
federal sentence began on May 18, 2012. ECF No. 69.
For the foregoing reasons, Richards’ Motion for Reduced Sentence Under 18 U.S.C. §

3582(c)(2) based on Amendment 782 to the United States Sentencing Guidelines is DENIED.

i

ZL /s/

PETER J. MESSITTE
dein STATES DISTRICT JUDGE

A separate Order will ISSUE.

September 18, 2019
